 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     LAWRENCE H. DAVIS,                              )
 4                                                   )
                          Plaintiff,                 )        Case No.: 2:16-cv-02444-GMN-DJA
 5
            vs.                                      )
 6                                                   )                    ORDER
     STEVEN S. OWENS, et al.,                        )
 7                                                   )
                          Defendants.                )
 8
                                                     )
 9                                                   )

10          On December 31, 2019, the Court dismissed Plaintiff’s Complaint without prejudice and
11   gave Plaintiff twenty-one days to amend his claims. (Order, ECF No. 10). The Court also
12   warned Plaintiff that failure to comply with the Court’s deadline would result in dismissal of
13   the claims with prejudice. (Id.).
14          To date, Plaintiff neither filed an amended complaint nor sought an extension of the
15   Court’s deadline. However, it appears that Plaintiff did not receive the Court’s Order because
16   he has not updated his address, as required by this District’s Local Rule IA 3-1. (Mail Returned
17   Undeliverable, ECF No. 11). Rule IA 3-1’s consequences are, therefore, now applicable to the
18   case. Specifically, Local Rule IA 3-1 lists several consequences—such as dismissal of the
19   action, entry of default judgment, or “other sanctions.” See D. Nev. Local Rule IA 3-1.
20          Here, the Court’s need to manage its docket by timely adjudicating this three-year old
21   matter makes dismissal of the Complaint and closure of the case appropriate.
22   ///
23   ///
24   ///
25   ///


                                                Page 1 of 2
 1         Accordingly,
 2         IT IS HEREBY ORDERED that Plaintiff’s Complaint, (ECF No. 6), is DISMISSED
 3   without prejudice.
 4         The Clerk of Court is instructed to close the case.
 5

 6                     20
           DATED this _____ day of February, 2020.
 7

 8
                                                  ___________________________________
 9
                                                  Gloria M. Navarro, District Judge
                                                  United States District Court
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                               Page 2 of 2
